Citation Nr: 1637180	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied the Veteran's petition to reopen a claim of service connection for an acquired psychiatric disorder.  In May 2009, the Veteran filed a notice of disagreement (NOD) with the February 2009 decision.  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later in March 2011. 

In May 2011, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2013, the Board granted the petition to reopen the claim of service connection for PTSD, and remanded the underlying claim to the Appeals Management Center (AMC) for further evidentiary development.  The AMC continued the previous denial in a December 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As noted in the August 2013 Board decision, the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has not been raised in this matter, nor does the file contain a diagnosis of PTSD at this time.  Therefore, this condition will not be addressed further.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for an acquired psychiatric disorder is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran seeks to establish his entitlement to service connection for a psychiatric disability as a result of alleged personal assaults in service.  In the alternative, he asserts that his diagnosed psychiatric disability is due to his service-connected right winged scapula, long thoracic nerve injury.

This matter was remanded in August 2013 in order to obtain outstanding VA and private treatment records, as well as to afford the Veteran a new VA psychological examination.  Pursuant to that remand, the AMC provided the Veteran with a letter dated in September 2013, requesting information, evidence and, if necessary authorization pertaining to treatment records; obtained outstanding VA treatment records; and arrange for the Veteran to undergo further VA examination.  

Specifically, in the September 2013 letter, the AMC instructed the Veteran to complete and return current VA Forms 21-4142 (Authorization and Consent to Release Information) in order for VA to obtain any of his outstanding treatment records from the Neuropsychiatry Center in Bridgeville, PA from January 2011 and the Jefferson Hospital dated prior to January 1989 and from February 2002.  However, the Veteran failed to respond and did not complete updated VA Forms 21-4142.  Nonetheless, after all records received were associated with the claims file, the Veteran was afforded VA Compensation and Pension (C&P) examination with a resulting medical opinion in October 2013.

Notwithstanding the above, however, further review of the claims file reveals that, critically, with respect to the Veteran's allegations of in-service personal assault, his complete service personnel records have not been obtained.  Notably, during the October 2013 VA examination, the Veteran reported that he "earned a stripe" as a result of selling drugs with the sergeant who later sexually assaulted him.  As the Veteran's service personnel records may be able to corroborate, at least in part, this promotion, these records are particularly pertinent to the pending claim.  Accordingly, this matter must be remanded in order for the AOJ to obtain the Veteran's complete service personnel records, and associate them with the claims file.

The Board further notes that the October 2013 VA examiner's opinion was based, at least in part, on the Veteran's service records currently associated with the claims file.  Therefore, on remand, the Veteran should be afforded another VA mental disorders examination to address questions of medical nexus after the Veteran's complete service personnel records-and any other pertinent, outstanding records (discussed below)-have been associated with the claims file.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained). 

Therefore, in additional to obtaining the service personnel records, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since October 2013.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's service personnel records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran (particularly, mental health records) dated since October 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

a.  The examiner should clearly identify all psychiatric disability(ies) currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).

b.  Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a)  had its onset in service, during the first post-service year (if a psychosis), or is otherwise medically related to in-service injury or disease, to include the claimed in-service sexual assault.  In this regard, the Veteran's reports of sexual trauma/assault occurring in service should be considered and evaluated.

c.  For any disability not deemed medically-related to service, the examiner should also provide an opinion as to whether is it at least as likely as not that each such diagnosed disability was caused, OR is, or has been aggravated (worsened beyond natural progression) by one or more of the Veteran's service-connected disabilities, to include right winged scapula, long thoracic nerve injury.  

If aggravation is found, the examiner should, to the extent possible, attempt to quantify the extent of additional disability resulting from aggravation, to include identification of the baseline level of disability prior to the aggravation..

d.  In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, as well as all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment of a psychiatric disorder in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

